The attachment not appearing to have been issued by a justice-of the peace, and not containing those charges which alone could have justified the issuing of it, and, finally, it being levied upon the land, which is authorized by no law, the judgment of the court for-the damages assessed by the jury, the order for the condemnation of the attached property, and also the order of sale, are altogether-erroneous and illegal. Therefore, it is considered by the court,, that the judgment aforesaid be reversed and set aside, and that-the plaintiff recover of the defendant his costs incurred both in this court and the court below expended; which is ordered to be certified to the said court.